Kupferman, J. P.,
dissents in a memorandum as follows: I would affirm. However, if I were to agree with the majority that further inquiry was necessary, this could be accomplished without a hearing and simply by an analysis of the minutes of the original plea hearing, the Georgia record and of the law of Georgia. With that, we would have “the essential resources upon which to evaluate fairly and completely the merits of defendant’s contentions.” (See People v Frederick, 45 NY2d 520, 528.) There is no need for a reversal or a remand for a hearing.